67 So.3d 473 (2011)
STATE of Louisiana in the Interest of E.R.
No. 2011-a-1097.
Supreme Court of Louisiana.
July 14, 2011.
*474 Granted in part. The portion of the court of appeal's judgment reversing the termination of C.R.'s parental rights is vacated and set aside, and the judgment of the trial court is reinstated. In all other respects, the writ is denied. Based on our review of the record as well as correspondence from the court of appeal's clerk's office, we determined no appeal or answer to the mother's appeal was filed on behalf of the child or C.R. In the absence of an appeal or answer to appeal filed on behalf of the child or C.R., the portion of the trial court's judgment terminating C.R.'s parental rights became final, and the court of appeal was without authority to reverse or modify that portion of the trial court's judgment. See. La.Code Civ. P. art. 2133; Matthews v. Consolidated Companies, Inc., 95-1925 (La.12/8/95), 664 So.2d 1191.